Citation Nr: 0833552	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for allergies, hay fever 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New Orleans, Louisiana.

The appellant requested a video-conference hearing in 
connection with the current claim.  The video-conference 
hearing was subsequently scheduled and held in April 2008.  
The appellant testified at that time and the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
allergies, hay fever syndrome.  The veteran has stated that 
he suffered from allergies prior to entrance onto active 
duty; however, he contends that his allergies were 
permanently aggravated by his service in the Panama Canal 
Zone.

Upon examination at entry into service, in February 1966, the 
veteran was noted to have asthma since childhood.  The 
veteran indicated in his Report of Medical History at entry 
into service, dated in December 1965, that he had chronic 
nasal congestion, asthma since childhood, and that he was 
allergic to dusts.  In March 1968 the veteran was afforded a 
VA Compensation and Pension (C&P) examination.  The examiner 
noted that the veteran suffered from asthma since childhood.  
The veteran was diagnosed with bronchial asthma.  In December 
1973 the veteran was afforded another VA C&P examination.  
The examiner reported that the veteran had a history of 
asthma since childhood and diagnosed the veteran with a 
history of asthma and allergies.  The Board notes that these 
prior VA C&P examinations were performed in conjunction with 
the veteran's prior claims of entitlement to service 
connection for bronchial asthma and entitlement to an 
increased rating for bronchial asthma, and the examiners were 
not asked to and did not render an opinion on the etiology of 
the veteran's current allergies and hay fever syndrome.

The veteran reports that he has been treated by Drs. J. 
Redhead, C. Ducombs, A. Dalton, and Carlton.  A review of the 
claims folder reveals that the complete records of the 
veteran's treatment by these physicians have not been 
associated with the claims folder.  In particular, no records 
of treatment by Dr. Carlton or Dr. C. Ducombs have been 
associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
Accordingly, the claim must be remanded for attempts to be 
made to obtain these treatment records.

The Board notes that the veteran has not been afforded a VA 
C&P examination in regard to his claim of entitlement to 
service connection for allergies, hay fever syndrome.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The evidence reveals that the veteran has a diagnosis of 
allergic rhinitis and the veteran's service medical records 
that the veteran complained of and was treated for allergies 
in service.  There is also evidence that the veteran's 
allergies preexisted his active duty.  However, an opinion 
has not been requested or rendered regarding whether the 
veteran's current allergic rhinitis is due to his active duty 
service or, if it undebatably preexisted service, if was 
permanently aggravated by the veteran's active service.  
Accordingly, the veteran's claim must be remanded for an 
examination and for an opinion regarding etiology and/or 
permanent aggravation to be rendered.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Drs. J. 
Redhead, C. Ducombs, A. Dalton, and 
Carlton and any other providers who 
treated the veteran for allergies either 
prior to service or thereafter.  Any 
additional pertinent records identified 
by the veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the veteran, and 
associated with the claims file.

2.  After completing all of the 
development actions requested above, the 
veteran should be afforded an appropriate 
VA Compensation and Pension (C&P) 
examination.  The claims folder and a 
copy of the remand portion of this 
decision must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.

The examiner is asked to express an 
opinion as to when the veteran's allergic 
rhinitis, or any other allergic disorder 
found to be present, was first manifested 
(i.e., prior to service, in service, or 
after service).

If the examiner determines that the 
veteran's allergic rhinitis, or any other 
allergic disorder found to be present, is 
a disease which based on the examiner's 
medical expertise and the principles of 
medicine clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the allergic rhinitis or 
any other allergic disorder found to be 
present which occurred during service.  
If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is due to the 
natural progress of the disease.  If the 
examiner determines that the veteran's 
allergic rhinitis, or any other allergic 
disorder found to be present, did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete 
rationale any stated opinion.

If the examiner determines that the 
veteran's allergic rhinitis, or any other 
allergic disorder found to be present, 
did not preexist service, the examiner is 
asked to assess the severity of the 
veteran's allergic rhinitis, or any other 
allergic disorder found to be present.  
The examiner is also asked to express an 
opinion as to whether the veteran's 
allergic rhinitis, or any other allergic 
disorder found to be present, first 
manifested in service or is at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




